NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued September 26, 2018
                                Decided October 18, 2018

                                          Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge


No. 16-4111

JOHNNY J. DESILVA, JR.,                     Appeal from the United States District Court
    Petitioner-Appellant,                   for the Central District of Illinois.

       v.                                   No. 4:16-cv-04134-JBM

UNITED STATES OF AMERICA,                   Joe Billy McDade,
     Respondent-Appellee.                   Judge.

                                        ORDER
       Johnny DeSilva was convicted of using or carrying a firearm in furtherance of a
crime of violence in violation of 18 U.S.C. § 924(c). The crime of violence supporting that
conviction was attempting to commit an assault with a dangerous weapon in
furtherance of racketeering activity in violation of 18 U.S.C. § 1959(a)(6). DeSilva
subsequently filed a motion to vacate his sentence under 28 U.S.C. § 2255.

      DeSilva argues that a federal attempt offense has two elements: that the
defendant acted with specific intent to commit the underlying offense; and that the
defendant took a substantial step toward its completion. Because neither of those
elements require the use, attempted use, or threatened use of physical force against the
No. 16-4111                                                                        Page 2

person of another, DeSilva asserts that the attempt offense cannot be considered a crime
of violence.

        The district court denied the motion, reasoning that “the Illinois offense of
aggravated battery with a firearm has as an element the use of force—discharging a
firearm—and attempting to commit that crime by definition—not assumption—means
that a firearm was discharged, thereby using physical force and satisfying the definition
of ‘crime of violence.’” The government does not defend that rationale on appeal, and
the parties agree that the attempt offense does not require the government to prove the
discharge of a firearm. The question before us, then, is whether the attempt offense in
this case can nevertheless constitute a crime of violence under § 924(c).

        As both parties acknowledge, we have addressed this precise issue since this
appeal was filed, and decided the issue adverse to DeSilva’s position here. In Hill v.
United States, 877 F.3d 717, 719 (7th Cir. 2017), we held that an attempt offense can in
fact constitute a crime of violence where those two factors are present—the requirement
to prove an intent to commit an offense and a substantial step towards completion of
the offense. We reasoned that one must intend to commit every element of the
completed crime in order to be guilty of attempt, and where the intent element of the
attempt offense includes an intent to commit violence against the person of another, the
attempt offense includes violence as an element. Id. Accordingly, we concluded that
“[w]hen a substantive offense would constitute a violent felony ... , an attempt to
commit that offense also is a violent felony.” Id. We reiterated that holding in United
States v. D.D.B., 903 F.3d 684 (7th Cir. 2018), recognizing that an attempt to commit a
violent offense is itself a violent offense for purposes of such statutes as long as the
conviction of the attempt offense requires both a determination of a substantial step
towards completion and an intent to commit the violent offense. DeSilva concedes that
the attempt offense in this case required both a determination of a substantial step
towards completion and an intent to commit the violent offense. Accordingly, under
Hill and D.D.B., the attempt offense was properly considered a crime of violence under
§ 924(c)(3)(A).

      The judgment of the district court is AFFIRMED.